

117 HR 5310 IH: To amend title 40, United States Code, to add certain counties to the definition of “Appalachian region”.
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5310IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Fleischmann (for himself and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to add certain counties to the definition of Appalachian region.1.Definition of Appalachian regionSection 14102(a)(1)(K) of title 40, United States Code, is amended—(1)by inserting Hickman, Humphreys, after Hawkins,; and(2)by inserting Perry, after Overton,.